             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:18-cr-00086-MR-WCM



UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                  ORDER
                                )
FRANCISCO ESCAMILLA VILLA,      )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to

Suppress   [Doc.   16];   the   Magistrate   Judge’s   Memorandum     and

Recommendation regarding that motion [Doc. 44]; and the parties’

Objections to the Memorandum and Recommendation [Docs. 47, 48].

     On December 4, 2018, the Honorable W. Carleton Metcalf, United

States Magistrate Judge, conducted an evidentiary hearing on the motion to

suppress. On June 10, 2019, the Magistrate Judge issued a Memorandum

and Recommendation, recommending that the motion to suppress be

granted in part and denied in part. [Doc. 44]. Both the Government and the

Defendant timely filed Objections to the Memorandum and Recommendation

on June 24, 2019. [Docs. 47, 48].
      Upon conducting a de novo review of the Memorandum and

Recommendation, the Court finds that the Magistrate Judge’s proposed

findings of fact are correct and that the proposed conclusions of law are

consistent with current case law. Accordingly, the Court hereby overrules

the parties’ Objections and accepts the Magistrate Judge's recommendation

that the Defendant’s Motion to Suppress should granted in part and denied

in part.

      IT IS, THEREFORE, ORDERED that the parties’ Objections [Docs. 47,

48] are OVERRULED; the Magistrate Judge’s Memorandum and

Recommendation [Doc. 44] is ACCEPTED; and the Defendant’s Motion to

Suppress [Doc. 16] is GRANTED IN PART and DENIED IN PART.

Specifically, the Motion is GRANTED with respect to the evidence recovered

from the Defendant’s home. In all other respects, the Motion is DENIED.

      IT IS SO ORDERED.
                              Signed: July 12, 2019




                                       2
